Title: To Alexander Hamilton from James McHenry, 4 February 1799
From: McHenry, James
To: Hamilton, Alexander



War Department,February 4th: 1799.
Sir,

Lieutenant General Washington having declined agreeably to the condition upon which he accepted of his appointment, any Command whatever of the Army of the United States u⟨ntil⟩ such time as his presence in the Field shall be required for actu⟨al ope⟩rations, or his Services demanded by peculiar and urgent circum⟨stances⟩ it is therefore proper to make such arrangements respecting the distribution of the existing military authority, as shall most conduce to the go⟨od⟩ of the Service, is best adapted to our present situation, and to the objects to which our force may eventually be applied.
Before entering into particulars upon the principal subject ⟨at⟩ present contemplated, it will be useful to enumerate the Stations of the Troops of the United States, and the course taken to communicate with them.
1. There are on the Lakes, viz: On Lake Ontario, the Garrisons of Oswego and Niagara: On Lake Erie and Lake St. Clair, the Garrisons of presqu’isle and Detroit: On Lake Huron at the entrance of the Straight leading to Lake Michigan, the Garrison of Michilimachinac: On the Miami River Fort Wayne: On the Ohio, Fort Franklin, Fort Washington and Fort Massac.
2. There are on the Mississippi, Garrisons at the Chickasaw Bluffs, Walnut Hills, and Natchez or Loftus’ Heights.
3. There are several posts on the Creek frontier of the State of Georgia. 4. There are several posts on the Indian frontier of the State of Tennessee.
5. There are several Garrisons on the Sea-board from Maine to Georgia inclusive.
The first enumerated posts (except Oswego and Niagara) while General Wilkinson was at certain Stations in the North Western Territory, have communicated through him with the Department of War. The Second do now communicate, through General Wilkinson, who is on the Mississippi. The third, through Lieutenant Colonel Butler. The fourth, through Lieut: Colonel Gaither. The fifth, through the medium of the Commandants of the several Garrisons.
I have said, that the first described Garrisons communicated through General Wilkinson while at certain Stations. For example when the General was stationary at pittsburg or Fort Washington on the Ohio, the whole of these Garrisons above and below him, except Oswego and Niagara, communicated directly with the General, and the General with the Secretary of War. Again. When the General held a position at Detroit all the Garrisons between him and the Seat of Government, though within his sphere of Command, communicated directly with the Secretary of War. Lastly, since the General entered into the Mississippi, all the Garrisons above him communicated directly with the Secretary of War.
Oswego and Niagara being in all the aforesaid positions of the General, too distant to enable him to give quick information respecting them, were always allowed to hold direct communications with the Department of War.
A slight view of the Map of the Country, over which troops are stationed, the distance between the Garrisons, the Routes by which it is practicable for them to communicate with each other and with the Seat of Government, added to a consideration of the serious inconveniencies that might have resulted during the unsettled state of things which has existed for some time past generally on the frontiers, rendered an adherence to the rule of making no communications to any of them, unless through the Commanding General, whatever might have been his position, dilatory beyond measure and too dangerous for practice during such a period
It has been deemed equally inconsistent with situation and dangerous to tranquillity, to make the General who is now at Loftis’s Heights on the Mississippi the organ by which the Department of War should communicate with the Garrisons and troops on the sea-board, the frontiers of Georgia and Tennessee.
The state of things common to an Indian frontier, such as that of Georgia and Tennessee, has rendered it indispensible to the success of the measures of Government to obtain the earliest information of every circumstance that might lead to war in those quarters, or to serious embarrassments, if not early counteracted. That a rapid communication might at all times take place, the frontiers of Georgia and Tennessee have been formed into two districts, and the Commandant of the military force within each made the organ of communication for his respective district.
Few of the fortifications on the Sea-board, having been garrisoned before the law passed for raising a second Regiment or Corps of Artillerists and Engineers, the whole of these Garrisons have been permitted to correspond directly with the Secretary of War.
You will see in the project of regulations, which I sketched some time since and which was put into your hands by General Washington that I contemplated to arrange in separate Districts, the force and posts on the Seaboard, as well as on the Western frontiers and to combine as many of them as could be so done, with convenience to the Service under the Superintendance of the then General in Chief. This part of the regulation had for its basis the French ordinances relative to the same subject, was intended to introduce more order and system into our military affairs, and abridge as far as consistent with the general interest the epistolary labours of the Department. The execution of this project met with some obstruction and has been procrastinated by causes which it is deemed unnecessary to relate.
While the ideas presented to you exhibit the difficulties, that would attend the imposing upon any General Officer, the entire correspondence with the Army, unless indeed he was to be abstrac⟨ted⟩ wholly from the troops and to reside constantly at the seat of ⟨go⟩vernment, they point nevertheless to the practicability of divid⟨ing⟩ the Army into subordinate commands and of placing a certain number of such commands under the controul and superintendance of distinct Officers.
The president of the United States has accordingly directed me to make such an arrangement for our military force as may correspond with our situation, and to assign to the Major Generals who are to command it, the superintendance of such portions thereof, as may best tend to promote military discipline, the general interests of the Service, and the objects of the military establishment.
You will therefore be pleased, until otherwise instructed, to consider yourself invested with the entire command of all the troops in Garrison on the Northern Lakes in the North Western Territory, including both Banks of the Ohio, and on the Mississippi. You will, as an organ of communication between you and the Garrisons on the Lakes in the Northwestern Territory and occasionally those on the Mississippi, direct, if you judge it proper, Brigadier General Wilkinson to establish his Head Quarters at pittsburg or such other position as you may deem best calculated to facilitate his communications to you and also with the Garrisons you may place under his Superintendance. You will if you find it can be arranged to advantage, establish subordinate districts within his command, with each a Commandant who shall alone communicate with General Wilkinson and receive your orders through him relative to the Garrisons under their Superintendance respectively. You will make similar dispositions on the Mississippi for the Superintendance of the Garrisons within that District.
In deciding upon these arrangements you will be particularly careful, that they do not occasion inconvenient delays in the transmission of information to the Seat of Government, or throw obstructions in the way of immediate succours being given to the most remote Garrisons in cases of urgency; and will direct your corresponding Officers in the Northwestern Territory and on the Mississippi to pass all letters which they address to you open and through the Secretary of War, at least so long as your position shall be such as to afford to the Secretary an opportunity to know their contents, sooner than if they were to be received by you, in the first instance. By this arrangement it will be at all times in the power of the Secretary of War to give orders in emergencies which can afterwards be communicated to you for your future government.
Besides the command of the troops and Garrisons in the tract of Country before described, you will assume that of all the troops and posts which are or may be within the State of Maryland and all the States to the Northward and Eastward thereof.
Major General pinckney will be instructed to take the Command of all the troops and posts, that are or may be within the States of Virginia, North Carolina, South Carolina, Georgia, Kentucky and Tennessee.
It is expected, and you will give orders accordingly, that the Garrisons and troops within your Command and Superintendance make Returns and observe the enclosed Regulations.
The Recruiting Service is an object of primary importance; it is conceived to be particularly connected with the duties of the Inspector General, the sole direction of it is therefore, with a view to order and efficiency, confided to you alone.
It is to be lamented that circumstances have prevented the obtaining an early supply of necessary Clothing for the troops directed to be raised by the Act passed the 16th: of July 1798, and that the progress made since it was practicable to enter upon the business, does not justify our immediately commencing the Recruiting service. Enclosed is a report by the purveyor of the public Supplies which shews the quantities of the different articles of Clothing which he thinks may be relied on, and the times at which he presumes it will be ready for delivery.
Altho’ however the impraticability of obtaining a proper supply of Clothing may impose the necessity of some delay in the actual commencement of the recruiting service, nevertheless certain preparatory arrangements, it is thought, may greatly facilitate the same. You are invited therefore to lose no time in dividing at least, the States, from which Officers have lately been appointed, into as many districts as there are Companies to be raised in them and forwarding to the Officers to be employed respectively in each district, through the Commandant their Recruiting Instructions, with orders, either to hold himself prepared to enter upon the Service the moment he receives your ulterior directions, or to engage provisionally as many recruits as are willing to enrole themselves on his list, and who may be promised pay from the day of their being enrolled and sworn with their bounty upon the Officer receiving his final Instructions, or, (which perhaps is safer,) upon their arrival at the general Rendezvous.
The instructions advert to the qualifications of Recruits in General terms. It may be proper to be more particular than the Instructions are, respecting inlistments for the Cavalry.
The important Services to which the Cavalry are destined (the event of actions sometimes depending solely upon their valour and impression) renders it indispensible that such Corps be composed of the best materials, and in proportion to the small number assigned to the Army and the effects expected to be produced by them, that the utmost care be observed in their selection.
Let the Regulations then upon this point, restrict the recruiting Officers to engage none except Natives for this Corps, and of these such only as from their known character and fidelity may be trusted to the extent of their powers.
The size of the Cavalry Recruit deserves a degree of attention. Warnery observes very justly, in his remarks on Cavalry, “that in every Specie of Cavalry, the man ought to be proportioned to the size of his Horse, and the arms with which he is to serve, adapted and proportioned to them both, and the nature of Service to be performed; consequently the Cuirassier should be larger, and his arms heavier than the Dragoon; and these more so than the Light Horse or Hussars; a small man has great difficulty to mount a large horse, particularly with a Cuirasse; they should all however be muscular and robust, but not heavy; the prussian Dragoons are too heavy for their Horses; and it is ridiculous to see a large Man upon a small horse, which by being strained with too much weight is very soon ruined, and the Trooper dismounted; a man who is more than five feet, eight inches ought not to be received into the Cavalry.”
It will be proper that Major General pinckney should attend to the recruiting Service in the division of Country assigned to his command and that he should receive from you all the necessary Instructions upon the subject.
You will report monthly to the Secretary of War an abstract of the number of Men recruited, the Clothing which may be wanted, and the necessary monies to be remitted for the Service.
Enclosed is a Schedule of the Officers who have accepted their appointments with their respective places of residence annexed. Enclosed is also a list of the Officers at present employed in the Recruiting Service, and their places of Rendezvous.
Should you think the existing Instructions to Recruiting Officers require revision or that additional Articles are necessary for the extensive field we are entering upon, to give more system to the business, you will report the alterations or additions, that they may be submitted to the president for his decision, incorporating therein those which respect the Cavalry.
You will also indicate to me as soon as possible the several Stations where Rations must be provided, that measures may be taken accordingly.
Connected with this subject is another of considerable importance; I mean, the permanent disposition of the Troops after they shall have been raised.
Having taken the opinion of General Washington on this point, it is thought adviseable that it should be adopted, until a change of circumstances shall render a different disposition proper.
The General observed, that though it might now be premature to fix a permanent disposition of the troops, it might nevertheless be useful to indicate certain Stations where they may be assembled provisionally, and may probably be suffered to continue while matters remain in the present posture. The Stations eligible in this view may be found for two Regiments in the vicinity of providence River near Uxbridge; for two other Regiments in the vicinity of Brunswick in New Jersey; for two other Regiments in the vicinity of potowmac near Harper’s Ferry; for two other Regiments in the vicinity of Augusta, but above the Falls of the Savannah. This disposition the General observed will unite considerations relative to the discipline and health of the Troops, and to the œconomical supply of their wants. It will also have sound military aspects; in the first instance towards the security of Boston and New Port; in the second towards that of New York and Philadelphia; in the third and fourth, towards that of Baltimore, Charlestown, Savannah and the Southern States generally; and in the third particularly towards the re-inforcement of the Western Army in certain events. But he subjoined, the military motives have only a qualified influence; since it is not doubted, that in the prospect of a serious attack upon this Country, the disposition of the Army ought to look emphatically to the Southern Region, as that which is by far most likely to be the scene of action.
It was also the Generals opinion, which is concurred in, that the Companies directed to be added to the Regiments of the old Establishment, ought as soon as is convenient, to re-inforce the Western Army, and that their destination in the first instance may be pittsburg.
His opinion is also in general to be adopted relative to the disposition of the Artillery. He proposed to assign a complete Battalion to the Western Army; to the fortifications at Boston one Company, to those at New York two Companies, to those at New Port, two Companies, to those at West Point one; to those at Mud Island two; to those at Baltimore one; to those at Norfolk two; to those on Cape Fear River one; to those at Charlestown two; to those at Savannah one; to those at the mouth of St. Mary’s one. It is thought there may be some other fortified place on the Sea-board that will require attention, which is left to you to decide upon, after you have taken a deliberate view of the subject. He is further of opinion that the remaining two Battalions had better be reserved for the Army in the field, and that during the winter they may retain the Stations they now occupy; but that as soon as they can conveniently go into Tents it will be adviseable to assemble them at some central or nearly central point, there to be put in a course of regular instruction, together with successive detachments of the Officers and Non commissioned officers of the Sea-board Garrisons until their Services shall be actually required.
You will therefore give effect to the aforesaid disposition, and so arrange the Companies of Artillery that those belonging to the same Regiment or Corps may form contiguous garrisons.
You will also make such an arrangement of the Subalterns to the Captains of Artillerists and Engineers as in your opinion will produce the greatest harmony among the Officers and good to the Service. Enclosed is a list of the names of all the officers in the Army classed according to their respective Regiments or Corps, with the date of their Commissions.
A system of Regulations being wanted for the Government and discipline of the Volunteer Companies, you will as soon as convenient report one for the consideration of the president.
Enclosed is the copy of a letter to Brigadier General Wilkinson dated the 31st of January 1799, by which you will perceive that he is instructed to wait your Orders.
Considering with what view the posts which our troops occupy on the Lakes were originally erected, it may be useful to employ a judicious Engineer to survey them, and the adjacent Country on the Lakes, in order that it may be ascertained, in the various relations of trade and defence, whether they are susceptible of any beneficial changes. You will for this purpose select from the Corps of Artillerists and Engineers, at a convenient time, a qualified Officer to make the necessary survey and report the result relative to these objects.
It is required that you report as soon as it can be done with convenience a system of regulations for the government of the Inspector General and the Assistant Inspector of every description, expressive of their duties and functions, and comprizing the duties of those officers to whom their functions are applicable.
I need not urge it upon you, to exercise the most vigilant superintendance over every branch of the Service within the sphere of your Command. I cannot avoid however calling your particular attention to the discovery of the causes which may induce irregularity in the police of the Armies, in the field, and in our posts or Garrisons upon the different frontiers of the United States, and enjoin that every legal and proper step to be instantly resorted to, which the laws or the usages of Armies authorize on such occasions, to punish the Offenders and produce a salutary result. It is expected that you will neglect no means of obliging, at the stated periods, the proper Officers to make all Returns requisite, to exhibit the number and state of the troops in every position, to forward their muster and pay Rolls, Returns of the quantity of Clothing delivered, on hand, or due to the Soldiers, of the distribution generally of the public property, of the quantity and situation of every article in store, of the supplies which are or may be wanted and every other exhibit and return necessary to the information of the Secretary of War, and indispensible to the accounting Officers of the War Department.
You know precisely how much the regularity and perfection of such returns depend on the disposition of Officers to execute their Orders; and that savings to the public or a judicious and well regulated œconomy is rather more to be expected from the integrity, vigilance & knowledge of those who are intrusted or have a controul over the Army expenditures and property, than from the wisest general regulations or instructions that can possibly be devised. Whenever there is found a deficiency of secure deposits for, or a want of requisite qualities in the Officer charged with the care and management of the public property, it is expected that you will remedy the evil, if within your lawful powers or point to the circumstance, that it may be considered by the authority competent to the remedy.
Finally, I cannot conclude these instructions without expressing my most unlimitted confidence in your talents to execute the high trusts which the president reposes in you, and my own most perfect reliance upon your co-operation and assistance in every thing that concerns the Army establishment and the means to remedy whatever defects may be found to exist therein; and that I shall at all times recognize in the execution of the orders which you may receive, the most perfect evidences of your Candour and Friendship.
I have the honor to be,   with great regard and esteem,   Sir, your   obedt. humble servant,

James McHenry
Major General Alexander Hamilton.

